 



MONAKER GROUP, INC. 10-Q [mkgi-10q_083120.htm]

Exhibit 10.16

 

 

SECOND AMENDMENT TO PROMISSORY NOTE

 

This Second Amendment to Promissory Note (this “Agreement”), entered into on
September 15, 2020 and effective August 14, 2020 (the “Effective Date”), amends
that certain First Amendment to Promissory Note dated April 16, 2020, as amended
by the First Amendment to Promissory Note relating thereto effective April 14,
2020 (as amended to date, the “Note”), by and between Crystal Falls Investments
LLC (“Borrower”) and Monaker Group, Inc., a Nevada company (“Lender”). Certain
capitalized terms used below but not otherwise defined shall have the meanings
given to such terms in the Note.

 

WHEREAS, Borrower and Lender desire to amend the Note on the terms and
conditions set forth

below.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants,
agreements, and considerations herein contained, and other good and valuable
consideration, which consideration the parties hereby acknowledge and confirm
the receipt and sufficiency thereof, the parties hereto agree as follows:

 

1.       Amendment to Note. Effective as of the Effective Date, the “Maturity
Date” of the Note shall be amended from “August 14, 2020” to “February 14,
2021”, and each reference in the Note to Maturity Date shall refer to such
Maturity Date as amended and extended hereby.

 

2.       Consideration. Each of the parties agrees and confirms by signing below
that they have received valid consideration in connection with this Agreement
and the transactions contemplated herein.

 

3.       Effect of Agreement; Note to Continue in Full Force and Effect. Upon
the effectiveness of this Agreement, each reference in the Note to “Note”,
“Agreement,” “hereunder,” “hereof,” “herein” or words of like import shall mean
and be a reference to such Note as modified or amended hereby. Except as
specifically modified or amended herein, the Note and the terms and conditions
thereof shall remain in full force and effect.

 

4.       Entire Agreement. This Agreement sets forth all of the promises,
agreements, conditions, understandings, warranties and representations among the
parties with respect to the transactions contemplated hereby and thereby, and
supersedes all prior agreements, arrangements and understandings between the
parties, whether written, oral or otherwise.

 

5.       Counterparts and Signatures. This Agreement and any signed agreement or
instrument entered into in connection with this Agreement, and any amendments
hereto or thereto, may be executed in one or more counterparts, all of which
shall constitute one and the same instrument. Any such counterpart, to the
extent delivered by means of a facsimile machine or by .pdf, .tif, .gif, .jpeg
or similar attachment to electronic mail shall be treated in all manner and
respects as an original executed counterpart and shall be considered to have the
same binding legal effect as if it were the original signed version thereof
delivered in person.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written to be effective as of the Effective Date.

 



Borrower:   Lender:       Crystal Falls Investments, LLC   Monaker Group, Inc.  
          By: [ex1016-02.jpg]    By:  [ex1016-01.jpg] Ashvin Mascarenhas   Bill
Kerby Managing Member   Chief Executive Officer

 

 



 



 

 